PER CURIAM.
The conclusions of the trial court that Keys Lobster, Inc. acted reasonably and in good faith in disapproving the credit of Ocean Divers, Inc. and that, therefore, Ocean Divers’ failure to obtain credit approval, a necessary condition precedent to the exercise of its option to-purchase certain property owned by Keys Lobster, freed Keys Lobster to sell the property to another, are amply supported by the trial court’s findings, inter alia, that Ocean Divers had insufficient assets or cash flow either to make the required down payment, or realistically to assure that the ten-year purchase *1089money note would be paid, and that even if the financial condition of the principals of Ocean Divers were arguably sound, no evidence documenting this soundness was given to Keys Lobster, and, more important, no commitment to guarantee personally the corporate obligation was timely made by these principals. Since these findings, in turn, are amply supported by the evidence, we affirm the judgment below.
Affirmed.